Citation Nr: 1017617	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-16 846 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
carpal tunnel syndrome.  

2.  Entitlement to a rating in excess of 10 percent for left 
carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to July 
1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

A hearing before the undersigned Veterans Law Judge was held 
at the RO in June 2008.  The hearing transcript has been 
associated with the claims file.  The case was previously 
remanded in September 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2008, the Board remanded the issues on appeal 
based on a determination that new examination was needed.  
The examination was scheduled and the Veteran failed to 
report.  In general, when a claimant fails to report for an 
examination scheduled in conjunction with a claim to increase 
compensation claim without good cause, the claim will be 
denied.  38 C.F.R. § 3.655(b).  However, the record indicates 
that the Veteran was erroneously informed that failure to 
report would only result in a decision on the merits.  
Furthermore, the evidence arguably demonstrates that the 
Veteran did have good cause for his failure to report:  
namely, he was out of the country for work.  See December 
2008 VA Medical Center administrative report.  In light of 
the foregoing, the Board finds that the matters must be 
remanded again so another examination can be scheduled.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.655 (2009).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to clarify the current 
manifestations and functional effects of 
carpal tunnel syndrome of the right and 
left wrists.  The claims file must be 
provided to the examiner for review.  To 
the extent possible, the examiner should 
distinguish between the manifestations and 
effects of the carpal tunnel syndrome, and 
those of arthritis of his wrists and 
hands, for which VA has not established 
service connection.  If such a distinction 
cannot be made, the examiner should so 
state.  For each upper extremity, the 
examiner should report on the existence 
and extent of any pain, decreased 
sensation, decreased grip strength, 
decreased manual dexterity, limitation of 
motion, decreased endurance, or other 
impairment that is reasonably attributable 
to the carpal tunnel syndrome.

The Veteran is advised that the 
examination is needed to evaluate his 
appeal, and that failure to report for any 
scheduled examination may result in the 
denial of that appeal.  38 C.F.R. § 3.655. 

2.  Thereafter, review the expanded record 
and determine if the increased rating 
claims can be granted.  If any benefit on 
appeal remains denied, issue a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


